UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-1631


GARY JONES,

                 Plaintiff – Appellant,

          v.

PAUL GRAZIANO; REBA ANDERSON-GRAHAM; URSEL CHERRY-TUCKER;
CHRISTA   PHILLIPS;  WALLACE   SAMPSON; REGINAL SCRIBBER;
MILDRED BROWN; CORNELIUS HARRISON; BEATRICE ROSE; ROBERT
THOMPSON; ROBIN MACK; CURTIS BURRELL,

                 Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      James K. Bredar, District Judge.
(1:12-cv-03314-JKB)


Submitted:    September 30, 2013           Decided:   October 9, 2013


Before WILKINSON, SHEDD, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gary Jones, Appellant Pro Se. Carrie Blackburn Riley, Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Gary Jones appeals the district court’s order denying

relief    in    this   action   raising       various   claims    concerning   his

residency in public housing facilities.                   We have reviewed the

record and find no reversible error.              Accordingly, we affirm for

the reasons stated by the district court.                   Jones v. Graziano,

No. 1:12-cv-03314-JKB (D. Md. Apr. 10, 2013).                We grant leave to

proceed    in    forma   pauperis    and       dispense    with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                         AFFIRMED




                                          2